66 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ruben SAINI and Juan Carlos Seresi, Defendants-Appellants.
Nos. 95-50111, 95-50112.
United States Court of Appeals, Ninth Circuit.
Submitted July 25, 1995.*Decided Aug. 21, 1995.

Before:  BROWNING, BEEZER and TROTT, Circuit Judges.

ORDER

1
We have considered the arguments of the defendants, the record and the district court's findings.  We conclude that the district court committed no error and that the findings support the sentences imposed.


2
The judgments of the district court are affirmed.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4